Appeal by defendant from a judgment of the Supreme Court, Nassau County, entered May 19, 1964 after a jury trial, convicting him of attempted robbery and attempted larceny (both in the first degree) of assault in the second degree and criminal possession of a gun as a felony, and imposing sentence. Judgment affirmed. The proof clearly established defendant’s guilt. While there may perhaps have been several minor errors or improprieties in the course of the trial, they were plainly innocuous and nonprejudicial, and could not possibly have affected the outcome. Hence, they should be and are disregarded (Code Grim. Pro., § 542). Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.